Goldsborotjgh, J.,
delivered the opinion of this court, on .the re-hearing.
We adopt as correct the statement of the pleadings and evidence as made by the Chief Justice, and also his statement of the law as applicable to the case, but dissent from his view of the effect of the testimóny. We are of opinion that the circumstances detailed in the proceedings, establish a valuable as well as a good consideration for the deed from Henry Crowl to his wife, Agnes, and also that at the time of *379Vhe making of the said deed, the grantor had property other than that mentioned in the deed, sufficient to pay all his indebtedness shown by this record. This being so, the deed cannot be successfully assailed by his creditors, and we therefore affirm the decrees of the circuit court.
(Decided Oct. 29th, 1861.)
Deorees affirmed, with costs.
LeGranp, C. J., dissented.